was read.
And Mr Grant and Heady appeared in Court and consented to an Appraisment of said Vessel and the Persons were nominated, and the Respondents were to bring in an Acc1 of the Outfit and Repairs of the Intended Voyage, and the Wages due on the last Voyage, which were to be deducted.
And the Court was adjourn’d untill further notice.
Costs Viz1
Filing and allow5 Libel £ 2.10
Citation etc 1.16
Taking the Vessel in Custody 1.10
Draw5 Libel and Adv° Fee 3.10
Decree etc 6 -
filing papers etc .16
£16: 2
Judge £6.10
Adv° 3.10
Regr 3.10
Mars1 2.12
16: 2